Citation Nr: 1548035	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned in an October 2014 hearing.  The hearing transcript was associated with the file and reviewed.  The Board previously considered and remanded this issue in December 2014.


FINDINGS OF FACT

The weight of the evidence is against finding that Veteran's in-service injuries caused the current left knee disabilities, nor are the current left knee problems otherwise due to active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the left knee claim in September 2010 and September 2015.  The examinations were thorough and detailed, and the September 2015 medical opinion is adequate, because the examiner considered all relevant evidence of record and provided rationale for conclusions. 

Following the remand directives, the AOJ scheduled the Veteran for a new examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the October 2014 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to determine the etiology of arthritis or a knee disability as this requires specialized training to understand the complexities of the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the lay statements credible as they were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for a knee disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current left knee disabilities.  Current VA treatment records show diagnosis of left knee arthralgia and osteoarthritis.  The September 2009 VA examiner diagnosed chondromalacia.  The VA examiner in September 2015 and a provider in March 2015 noted the diagnosis of left knee meniscal tear and osteoarthritis.

Next, the evidence shows a left knee injury in service but not a chronic disability.  In statements to VA, the Veteran reported injuring his left knee during a football game in service.  Service treatment records from June 1979 note that the Veteran was hit from behind while playing football and complained of left flank pain.  November 1977 service treatment shows complaints of left knee pain with a possible diagnosis of chondromalacia.  The Veteran marked trick or locked knee on two medical questionnaires in 1986 and 1987.  In a statement to VA, the Veteran's former wife confirmed that he injured his left knee in a football game during service and sought treatment but the doctor did not find any diagnosis on x-ray.  Similarly, in the 1986 questionnaire, the Veteran reported that he saw a doctor for the knee but the doctor could not find anything wrong.  Again at the Board hearing, he noted that medical providers found nothing on x-rays during service.  An examiner in September 1980 recorded normal lower extremities and musculoskeletal system.  At separation in September 1987, the examiner also found normal lower extremities and musculoskeletal system.  Thus, it is concluded from the evidence that the Veteran's in-service injury resolved without residual prior to separation from service.  

Indeed, the weight of the evidence is against finding any chronic disability in service capable of causing the current arthritis, meniscal tear, arthralgia, or chondromalacia.  The Veteran reported having ongoing pain in the knee after the injury in service; he testified as to being placed on light duty, reportedly for the duration of his active service.  However, as noted above, objective examinations yielded no findings indicative of disability and he noted that he successfully entered and completed reserve service after the injury.  See Board hearing.  The Veteran has only reported the injury during active duty; he has not reported any further injury or aggravation during reserve service.  See id.  At the Board hearing and 2014 VA examination, he admitted to not seeking treatment for the knee until about 2005, 8 or 9 years prior to the reports.  The September 2010 VA examiner could not provide an opinion on any possible relationship to service without resort to speculation.  The September 2015 VA examiner concluded that the current knee disabilities were less likely than not related to service.  The examiner found that without a chronic diagnosis in service or treatment for many years, the current knee problems did not likely begin with the in-service injury.  He cited a specialist and explained that an injury to any joint severe enough to cause future medical problems (10+ years later) must be severe enough to cause immediate disability and require medical treatment or the injuries must be of a continued nature causing the patient to seek recurrent treatment within a few months.  Here, the Veteran did not seek such treatment.  

The Board notes that arthritis is a chronic disease, which may be proven if manifest within a year of service or with lay statements of continuity of symptomatology.  See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.  In the 2015 evaluation and VA examination, the providers noted that osteoarthritis was diagnosed in 2011.  The September 2010 VA examiner reviewed x-ray evidence and did not diagnose arthritis at that time.  While the Veteran reported on-going pain symptoms, the evidence shows that he did not develop arthritis until more than a year after service, and continuity cannot be established.  The lay reports and medical documents are against finding any on-going, chronic disability in service.  Further, the VA examiner's opinion considers and addresses the lay statements of continuous symptoms but explains why accompanying medical treatment should have been sought if the in-service injury was severe enough to have caused the current disabilities.  The Veteran was afforded the benefit of the doubt, but the Board finds that the preponderance of the evidence is against service connection for the left knee.  See 38 C.F.R. §§ 3.102, 3.303.         


						(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a left knee disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


